                      UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                                   )
IN RE:                             )    Chapter 7 Bankruptcy
MCQUILLEN PLACE COMPANY, LLC, )         Case No. 19-00507
                                   )
           Debtor,                 )
                                   )
       v.                          )    Adversary Case No. 20-09040
                                   )
                                   )
FIRST SECURITY BANK & TRUST        )    BRIEF IN SUPPORT OF MOTION TO
COMPANY,                           )    DISMISS
           Plaintiff,              )
                                   )
vs.                                )
                                   )
JAMES A. GRAY aka JAMES GRAY       )
           Defendant.              )

       COMES NOW, Defendant James A. Gray and pursuant to Federal Rule of Civil

Procedure 12(b)(6) and Federal Rule of Bankruptcy Procedure 7012(b) and submits this Brief in

Support of Motion to Dismiss and states as follows:


                                          Legal Argument

       I.      PLAINTIFF HAS FAILED TO PLED ANY LEGAL BASIS TO SUPPORT ITS
               CLAIM FOR EITHER AN INJUNCTION OR CONTEMPT.

       While it is not clear whether Plaintiff is seeking injunctive relief pursuant to Federal Rule

of Bankruptcy Procedure 7001, as indicted in the Plaintiff’s alleged basis for the Court’s

jurisdiction or for a finding of contempt pursuant to Federal Rule of Bankruptcy Procedure 9020

as indicted by the complaint’s title, it is immaterial because Plaintiff has failed to adequate pled a

basis for either relief. In contrast, Plaintiff has merely filed a complaint that alleges facts. Based
on these facts, Plaintiff requests relief1. However, Plaintiff failed to provide any legal support to

demonstrate why it is entitled to the relief it requests. As a result, Plaintiff has failed to

adequately state a claim for which relief can be provided.

        II.      PLAINTIFF HAS FAILED TO SUBMIT AN AFFIDAVIT STATING THAT
                 COUNSEL HAS ATTEMPTED A GOOD FAITH RESOLUTION OF THE
                 UNDERLYING DISCOVERY DISPUTES.

        Local Rule 7037-1 requires, with any motion concerning discovery, submission of an

affidavit stating that counsel for Plaintiff “has conferred personally in good faith with counsel

for the opposing party in an effort to resolve the discovery dispute without court intervention and

that the parties have been unable to reach such an agreement.” The Complaint avers filing of

such motions by Plaintiff’s counsel, yet such motions did not contain the required affidavits. The

affidavit requirement and the statement of a “good faith” attempt at resolution is a both a

precondition to and prerequisite of any valid motion or order concerning discovery, and is,

accordingly, a jurisdictional prerequisite to any adversary proceeding or citation request related

to discovery. The failure to plead or otherwise establish such an affidavit or good faith attempt

at resolution, in addition to being a failure to state a claim on which relief can be granted, is a

fatal error depriving this Court of jurisdiction to hear the complaint.

        III.     PLAINTIFF HAS FAILED TO PLEAD THE REQUISITE ALLEGATION
                 THAT DEFENDNAT ACTED WILLFULLY.

        Courts typically require a showing of willful intent before it issues a finding of contempt.

Stasz v. Gonzalez (In re Stasz), 387 B.R. 271, 274 (9th Cir. BAP 2008); In re Hector, 2015 WL

6515104, 1 (Bankr. D. C.D. Cal October 27, 2015). Plaintiff has failed to provide a factual basis

or even allege that Defendant’s actions were made willfully. As a result, Plaintiff’s claim must


1
  As previously indicated it is unclear whether Plaintiff is seeking an injunction or a finding of contempt.
The title of Plaintiff’s complaint states that the relief seeks “Contempt” while the pleading itself only cites
to provisions of the Federal Rules providing injunctive relief. [Doc 1]


                                                       2
fail as a matter of law. As a result, the Court should dismiss Plaintiff’s complaint on the basis

that it fails to state a claim for which relief can be granted.



                                        By:     /s/ Peter C. Riley
                                                PETER C. RILEY            AT0006611
                                                TOM RILEY LAW FIRM, P.L.C.
                                                4040 First Avenue NE
                                                P.O. Box 998
                                                Cedar Rapids, IA 52406-0998
                                                Ph.: (319) 363-4040
                                                Fax: (319) 363-9789
                                                E-mail: peterr@trlf.com




                                                   3
